Citation Nr: 1755288	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  06-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gait and balance disorder, to include as secondary to service-connected residuals of a fractured mandible, as secondary to service-connected temporomandibular joint (TMJ) dysfunction, and as secondary to service-connected trigeminal neuralgia.

2.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1962 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2006 rating decision denied service connection for a gait and balance disorder.  Further, the July 2011 rating decision denied entitlement to specially adapted housing or a special home adaptation grant. 

In April 2009, the Veteran testified at a personal hearing at the local RO before a Decision Review Officer (DRO).  A transcript of the DRO hearing is associated with the electronic record.  In November 2014, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript is also associated with the electronic record.  This hearing addressed the claim on appeal for specially adapted housing.  The Veteran did not offer testimony on the issue of service connection for a gait and balance disorder.  In August 2015, the Veteran was scheduled for a second Board hearing the following month; however, the Veteran did not attend the videoconference hearing.  In a statement received in December 2015, the Veteran indicated that he had requested that the hearing be held at the VA Medical Center in Battle Creek, Michigan.  Nevertheless, the VA is unable to perform video hearings at this facility.  The Veteran was notified of such and asked whether he wanted to attend another video hearing at the local RO.  In April 2017, the Veteran responded that he was unable to physically appear at a video hearing.  Thus, the Board finds that the Veteran's hearing request has been withdrawn and it can proceed to adjudicate the Veteran's service connection claim for a gait and balance disorder. 

In November 2015, the Board remanded the issues on appeal for further development.  The case has now been returned for appellate review.  A review of the record shows that the directed actions were accomplished; thus, there was substantial compliance with the prior Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

In its prior decision, the Board also denied the issue of entitlement to a compensable disability rating for residuals of a fractured mandible.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2015 decision, which was granted in an October 2016 Order.  The JMR found that the Board failed to provide an adequate reasons and bases on whether it had jurisdiction over the Veteran's claim for an increased evaluation for service-connected weight loss, and whether the Veteran's weight loss symptomatology warranted an increased evaluation.  

By way of background, in March 2011, the Veteran filed an application for a total disability rating based on individual unemployability (TDIU).  In his application, the Veteran stated that due to his service-connected depression, headaches and jaw injury, he was unable to secure or follow any substantially gainful occupation.  In his remarks, he reported that he had panic attacks, had been losing weight, had an inability to eat and care for himself.  He also indicated that he had severe headaches, was very weak and out of breath.  At the time, the Veteran was service-connected for depression, headaches, temporomandibular joint disorder, chronic trigeminal neuralgia, weight loss and residuals of fractured mandible.  As the Veteran was already in receipt of a TDIU, according to a June 2012 cover letter, the RO treated the application as a claim for an increase of the disabilities that the Veteran had reported contributed to his inability to work.  In an associated rating decision, the RO increased the evaluation for the Veteran's depression and continued the current ratings assigned for headaches, temporomandibular joint disorder and residuals of fractured mandible.  It appears that the RO specifically addressed these disorders based on the Veteran identifying depression, headaches and jaw injury as the disorders that prevented him from securing or following substantially gainful occupation in his application.  Significantly, the Veteran did not list weight loss or trigeminal neuralgia as disorders contributing to his unemployability, albeit he did mention weight loss in the remarks section of the application.  

Significantly, in his June 2013 notice of disagreement, the Veteran clearly indicated that he was only appealing the noncompensable rating assigned for his residuals, fractured mandible.  He reported an increase in pain and that he was only able to eat soft foods.  The Veteran did not mention his other service-connected disorders, to include his weight loss disorder.  A statement of the case was issued in November 2013, which again only addressed the noncompensable rating for his residuals of fractured mandible.  Likewise, the Veteran's substantive appeal was also silent with respect to any claim for weight loss.  In fact, throughout the course of the appeal, there was no further mention on the part of the Veteran indicating that he was seeking a higher rating for his service-connected weight loss.  

The JMR relied on VA Training Letter 10-07 (September 14, 2010), which stated that a request for TDIU will be considered a claim for an increased evaluation for all service-connected disabilities unless TDIU was expressly claimed as being due to one or more specific disabilities.  In this case, the TDIU application clearly shows that the Veteran identified depression, headaches and jaw injury as the disorders that prevented him from working.  Although he discussed his weight loss in the remarks section, it was not specifically identified as one of the disorders causing his unemployability.  As such, the RO was consistent with VA policy at that time by only considering the disabilities that were expressly claimed by the Veteran as preventing him from securing or following substantially gainful employment.  In light of the above, it does not appear that the March 2011 application for a TDIU can reasonably be construed as a claim seeking an increased rating for his weight loss.  

Nevertheless, even assuming that the Veteran had filed a claim for an increased rating, the Board still must find that such matter was not properly on appeal.  The JMR relies on Jarrell v. Nicholson, 20 Vet. App. 326, 330-31 (2006) and appears to assert that since a claim had been filed for this matter in connection with another  issue on appeal, it was before the Board even though the RO had not adjudicated such claim.  However, the Veteran's weight loss disorder is a separate and distinct disability that had already been rated separately under a different diagnostic code from the Veteran's service-connected fractured mandible at the time the claim was filed.  As such, it cannot be considered part and parcel of the issue pertaining to the fractured mandible.  Importantly, jurisdiction of the Board is limited to deciding questions in "appeals" of decisions by the VA.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  An appeal consists of a timely filed notice of disagreement (i.e., with a rating decision), a statement of the case, and thereafter a timely filed substantive appeal.  38 C.F.R. § 20.200.  In the absence of an initial adjudication by the Agency of Original Jurisdiction (AOJ) and a notice of disagreement by the appellant with such an adjudication, the Board lacks jurisdiction to consider the appellant's allegations.  See Jarrell v. Nicholson, 20 Vet. App. 326, 330-31 (2006).  In turn, the Board does not have jurisdiction to address this issue.  38 C.F.R. § 19.9 (b); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)); see also Godfrey v. Brown, 7 Vet. App. 398 (1995).  If the JMR's broad interpretation was relied upon, it would appear that any claim filed with an AOJ, but not adjudicated, would still automatically be before the Board if other claims had been appealed.  However, this view is in complete contrast to the VA regulations pertaining to appeals and frustrates the entire appellate process.  The appropriate avenue has always been to refer such claims back to the AOJ for adjudication.

The JMR also cited to Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, the facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that this issue was on appeal.  In this regard, the AOJ has not taken any action to indicate to the Veteran that this issue was on appeal.  The Veteran did not raise this issue in his notice of disagreement or substantive appeal.  Importantly, the statement of the case also did not address this issue.  Moreover, the Veteran and his representative testified at a Board hearing and at no point during that hearing indicated the belief that this issue was on appeal.   
 
Moreover, there is no prejudice to the Veteran in referring this claim back to the AOJ as when adjudicating this matter, the RO is required to consider the Veteran's symptomatology up to one year prior to the date of claim for an increased rating.  Importantly, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In other words, it would be prejudicial to the Veteran for the Board to consider this claim in the first instance and deprive the Veteran of his full due process rights.  In light of the above and when very liberally construing the March 2011 application as a claim for increase, the appropriate action is to refer this claim back to the AOJ for appropriate adjudication.  Hence, the issue of entitlement to a rating in excess of for weight loss is referred back to the AOJ for adjudication.  Again, the AOJ is reminded that this claim has been pending since March 2011.  

Further, as the Board does not have jurisdiction over this issue, there was no error in the Board not discussing the Veteran's weight loss symptomatology.  The Veteran did not challenge the determination in the November 2015 decision with respect to the denial of a compensable disability rating for residuals of a fractured mandible.  Therefore, that issue is no longer before the Board.

Entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was granted by the RO in November 2006, effective July 2005.

In December 2016, the Veteran submitted additional evidence in support of his claim for entitlement to specially adapted housing or a special home adaptation grant.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal with respect to this issue was received after February 2, 2013 in September 2013 and the Veteran has not explicitly requested AOJ consideration of this evidence.  As such, the Board may properly consider this evidence.  Moreover, as this evidence does not address the etiology of the Veteran's gait and balance disorder, it is not relevant to this issue.  In turn, waiver of this evidence in connection with that issue is not necessary.  38 C.F.R. § 20.1304(c).   
 
That same month, the Veteran's representative was given the opportunity to submit a brief on the Veteran's behalf with respect to all the issues on appeal. 
   
As noted in the Board's prior remand, the issues of entitlement to increased disability ratings for trigeminal neuralgia and headaches associated with trigeminal neuralgia were raised by the record in a June 2014 VA examination report and in the Veteran's testimony at the November 2014 Board hearing.  Although the issues were previously referred back, these matters still have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  A gait and balance disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected disabilities.

2.  The Veteran is service-connected for depression, evaluated as 70 percent disabling; headaches, evaluated as 50 percent disabling; temporomandibular joint disorder, evaluated as 40 percent disabling; chronic trigeminal neuralgia, evaluated as 10 percent disabling; weight loss, evaluated as 10 percent disabling; and residuals of fractures mandible, evaluated as noncompensable; he has been awarded TDIU and Basic Eligibility under 38 U.S.C. Chp. 35.  

3.  The Veteran's service-connected disabilities (or any combination of such) have not resulted in a permanent and total disability due to any of the following: loss or loss of use of both lower extremities (such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of both upper extremities (such as to preclude use of the arms at or above the elbow) or both hands; a severe burn injury; or residuals of an inhalation injury; nor is the Veteran service-connected for amyotrophic lateral sclerosis (ALS).

4.  The Veteran does not have any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a gait and balance disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.310 (2016).

2.  The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002, 2014); 38 C.F.R. § 3.809, 3.809a (2009, 2011, 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Service Connection Claim

The Veteran is seeking service connection for a gait and balance disorder.  He has primarily claimed that his disorder is secondary to his service-connected disorders.  Essentially, the Veteran asserts that his temporal mandibular disorder created nerve damage in his jaw and neck and has caused coordination problems and difficulty with his gait. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, an organic disease of the nervous system is one of the diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any gait and/or balance disorders.  The Veteran's discharge examination dated in April 1966 showed that the Veteran's lower extremities and feet were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran was also silent with respect to any gait and/or balance disorders and expressly denied in foot trouble or paralysis.  

Post-service, Social Security Administration records show that the Veteran reported back pain as well as numbness and tingling in both feet in January 1998 following a motor vehicle accident.  On examination, the Veteran ambulated with a very slight left leg limp.  Motor and sensory examination of the lower extremities was intact except for some decreased sensation to soft touch in the left calf.  The impression was upper and lower extremity paresthesias.  

VA clinical records showed that in May 2000, the Veteran reported that his balance had been off recently and he did not know the cause.  In October 2000, the Veteran reported having problems with his gait and the examiner indicated that the Veteran was walking slower with a broad base.  The Veteran believed it was after the increase of olanzapine.   An August 2001 clinical record again showed that the Veteran reported poor balance for 3 to 4 years and the examiner diagnosed peripheral neuropathy likely secondary to alcohol and tobacco.   A January 2002 audiology consult showed that the Veteran reported disequilibrium, vertigo and tremors in his extremities, which his neurologist attributed to alcoholism, but the Veteran attributed to a motor vehicle accident four years prior.  Follow up clinical records continue to show difficulties with balance and gait.  In September 2005, the Veteran reported that he had problems with his gait since 2002 due to being poisoned with antifreeze by his daughter.  

In July 2005, the Veteran filed a claim seeking service connection for gait and balance disturbance as a result of his service-connected temporomandibular joint disorder.  The Veteran was afforded a VA examination in June 2006.  The claims file was reviewed.  The examiner noted that the Veteran reported ataxia and imbalances that started in approximately 1999 to 2002.  After examining the Veteran, the examiner diagnosed ataxia with unknown etiology.  However, the examiner opined that it was not likely related to mandible fracture and resulting neuralgia during the Veteran's service years.  

The Veteran was afforded another VA examination in April 2008.  The claims file was reviewed.  The Veteran had complained of ataxia for more than 10 years.  However, despite multiple medical investigations, including evaluated by neurology, MRIs, audiograms and laboratory work, none of these had resulted in a clear diagnosis.  The Veteran was started on a trial of Gabapentin in September 2006 for his facial pain.  However, his complaints of ataxia predate the use of this medication by many years.  There is no evidence in the medical record that his ataxia is related to the inner ear.  The examiner observed that the Veteran's complaints of ataxia are well documented to have begun years before his use of gabapentin for his facial pain.  The examiner opined that the Veteran's ataxia was not caused by or result of Gabapentin use for his service-connected pain disorder.  

A May 2009 neurology consult showed an impression of mild to moderate neuropathy of the lower extremities.  Follow up VA treatment records continue to show an assessment of ataxia, alcoholic neuropathy.  

The Veteran was afforded another VA examination in October 2009.  The claims file was reviewed.  The examiner noted that for the past 10 years, the Veteran had required the use of a cane for gait instability and ataxia.  The Veteran had been evaluated by neurologists in the past and he stated that specialists have not been able to determine cause of ataxia.  The Veteran reported that a neurologist told him that ataxia may be related to alcohol use.  On physical examination, the Veteran's gait was ataxic and he required use of a cane for balance.  There was no dizziness, lightheadedness or vertigo described by the Veteran.  

The examiner opined that the Veteran's ataxia/gait instability is not caused by or a result of an in-service event.  The Veteran fell in the shower in 1965, which resulted in facture of the left mandible and subsequent temporomandibular joint disorder.  For approximately the past 10 years, the Veteran has required the use of the cane for gait instability and ataxia.  The Veteran has been evaluated by neurologists in the past, but specialists have been unable to determine the cause of the ataxia; however, the Veteran has maintained that ataxia is related to in-service temporomandibular joint disorder and mandibular fracture.  MRI of the brain in 2001 suggested the possibility of early normotensive hydrocephalus.  A second MRI of the brain in June 2009 showed aging changes without focal volume loss of abnormal enhancement.  There is no clinical or medical evidence to support claim that mandibular fracture has led to Veteran's present ataxia and gait disturbance.  The examiner opined that the Veteran's claim for service connection for ataxia is not caused by or the result of an in-service event or left mandibular fracture. 

The Board notes that the VA examiners considered the Veteran's record and medical history in the reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above.  Barr, supra.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinions.

The Board observes that when determining service connection, all theories of entitlement, presumptive, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Based on the evidence of record, the Board must find that the preponderance of the evidence is against service connection for a gait and balance disorder on a direct basis.  Service treatment records are silent with respect to any gait and balance abnormalities.  Importantly, the first medical evidence of any gait abnormalities is in 1998, many years after the Veteran's discharge from active duty service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, the most recent VA examiner clearly found that the Veteran's gait and balance disorder was not related to service and offered a detailed rationale for such finding.  

Additionally, there is no evidence of a gait and balance disorder, to include neuropathy, within one year of discharge so the service incurrence of such may not be presumed.  Again, the first post service medical evidence of a gait and balance disorder was many years after the Veteran's discharge from service.  Moreover, the Veteran himself has primarily asserted that his symptoms began in the 1990s and are secondary to his service-connected disabilities.   As such, the Veteran has not provided any lay evidence of pertinent symptoms since service.  In turn, there is no competent lay or medical evidence of pertinent symptoms since service.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran can describe certain symptoms, he is not competent to directly link his current disability in service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  

The Board now turns to whether the claim may be allowed on a secondary basis.  On this question, the VA examinations have all clearly found that the Veteran's gait and balance disorder is not related to his service-connected disabilities.  In this regard, the most recent examiner clearly indicated that based on MRIs of the brain as well as physical examination, there was no clinical evidence to support that mandibular fracture has led to present ataxia and gait disturbance.  As discussed above, the Board finds the examinations to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiners' opinions.  Rather, the medical evidence primarily shows that the Veteran's disorder has been attributed to alcohol abuse.  

Importantly, although the examinations do not specifically address whether the Veteran's service-connected disabilities aggravated his gait and balance disorder; all of the VA examiners have clearly found that the Veteran's service-connected disorders have not resulted in his gait and or balance, which, in turn, would indicate that there has been no aggravation.  Importantly, the medical evidence does not show any increase in severity beyond its normal progression with the Veteran's gait and balance disorder.  In this regard, he has continued to use ambulatory devices, primarily a cane, throughout the course of the appeal.  The most recent VA examiner observed that the Veteran had required the use of a cane for the past 10 years.  Without any increase in severity, there is no showing that the Veteran's service-connected disorders have aggravated his gait and balance disorder.  In sum, there is no evidence documenting any aggravation by his service-connected disorders.  

The Board has also considered the Veteran's and his representative's statement that they believe his gait and balance disorder is due to his service-connected disabilities.  However, again, given that the Veteran and his representative do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA examinations, service connection is also not warranted on a secondary basis.

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for a gait and balance disorder.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

III.  Specially Adapted Housing, or a Special Home Adaptation Grant

The Veteran is seeking entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.  He testified at the Board hearing that due to his altered gait, his locomotion was precluded without an assistive device.  He also reported that he continued to use a cane to get to the shower and toilet due to his neuropathy.  As such, he wants his request be granted to install a bath and toilet facility near his bedroom in his home.  He asserts that due to bladder cancer, he now has uncontrollable bowel and urinary movements and he needs to be able to get to restroom facility quicker.  

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant. 75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  Because the Veteran filed the instant claim in May 2010, the Board is required to consider the claim in light of both the former and revised criteria.  If application of the revised regulation results in entitlement being awarded, the effective date for such entitlement can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

 A review of the record reveals that the RO did consider the amended versions of these regulations in adjudicating the Veteran's appeal.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A.  § 2101 (a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809  which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809  which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a  which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a)(2), 4.63.

Initially, the Board notes that the Veteran is service-connected for depression, evaluated as 70 percent disabling; headaches, evaluated as 50 percent disabling; temporomandibular joint disorder, evaluated as 40 percent disabling; chronic trigeminal neuralgia, evaluated as 10 percent disabling; weight loss, evaluated as 10 percent disabling; and residuals of fractures mandible, evaluated as noncompensable; he has a TDIU rating and has been found to be permanent and total.  

Although the Veteran has a permanent and total rating for his service-connected disabilities, the evidence of record clearly shows that none of the Veteran's service-connected disabilities (or any combination of such) have constituted a permanent and total disability due to any of the following at any time during the current appeal period: loss or loss of use of both lower extremities; blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury.  Although the Veteran has asserted that he has trouble walking due to his neuropathy of the lower extremities, as discussed above, service connection has not been awarded for the Veteran's gait and balance disorder, to include any diagnosed neuropathy.  In sum, the Veteran does not have any service-connected disabilities related to his extremities, eyes, inhalation injury or deep tissue burns.  Furthermore, the Veteran is not service-connected for (nor has he ever been diagnosed with) ALS.

In support of his claim, the Veteran submitted a statement from the Battle Creek VAMC showing that the VAMC had a ramp installed in his home at the cost of VA.  Nevertheless, there is no evidence of record to support the finding that the necessity of the handicap ramp was due to the Veteran's service-connected disabilities.   Importantly, the Veteran's service-connected disabilities do not result in the loss of the use of the lower extremities or upper extremities; or blindness in both eyes.  

Moreover, the Veteran also does not qualify for a grant for necessary special home adaptations under both the old and new criteria as he again does not have a permanent and total service-connected disability that is due blindness in both eyes with 5/200 visual acuity or less, central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens; anatomical loss or loss of use of both hands, severe burn injury or residuals of an inhalation injury.

In conclusion, the legal criteria for the benefits sought have not been met in this case.  Thus, based on the above analysis, a preponderance of the evidence is against the Veteran's claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a gait and balance disorder is denied.

Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, or a special home adaptation grant, is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


